31 So.3d 955 (2010)
Desislava Zhivkova Dimitrova CHILDS, Appellant,
v.
Samuel CHILDS, Appellee.
No. 1D09-3385.
District Court of Appeal of Florida, First District.
April 9, 2010.
Petia D. Knowles, Ph.D., Esq., Miami, for Appellant.
Joseph M. Scheyd, Jr., Esq., Destin, for Appellee.
PER CURIAM.
Desislava Zhivkova Dimitrova Childs, the wife, appeals a final order which denies her motion styled "Second Motion for Order to Show Cause for Indirect Criminal Contempt/Enforcement." The wife argues the trial court erred in conducting the proceedings as though a finding of civil contempt were sought. Because the wife did not object to the course of the proceedings in which she, through counsel, actively participated and because the wife's second motion included in its prayer for relief fines, incarceration and/or other remedies pursuant to a finding of civil contempt, the wife has waived any complaint to the propriety of the proceedings below and any error was invited. See Goodwin v. State, 751 So.2d 537 (Fla.1999); Bryan v. Bryan, 930 So.2d 693 (Fla. 3d DCA 2006); Rokicki v. Rokicki, 660 So.2d 362 (Fla. 3d DCA 1995). Appellant's remaining arguments are without merit.
AFFIRMED.
BENTON, VAN NORTWICK, and CLARK, JJ., concur.